Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a current detector that detects currents which flows into the plural-phase windings; a rotation detector that detects a rotational angle and a rotational angle speed of the rotor; 
a current controller that calculates dq-axis current command values on dq-axis rotating coordinate system consisting of a d-axis defined in a rotational angle direction of a magnetic pole of the rotor and a q-axis defined in a direction advanced to the d-axis by 90 degrees in an electrical angle, and calculates plural-phase voltage command values based on the dq-axis current command values, detection values of currents, and the rotational angle; and 
a switching controller that controls on/off of a plurality of switching devices which the inverter has, based on the plural-phase voltage command values, 
wherein, in a specific operating region which is set in an operating region in which the dq-axis current command values are calculated by magnetic flux weakening control, the current controller increases a maximum value of amplitude of fundamental wave components of applied voltages applied to the plural-phase windings more than a normal operating region which is an operating region other than the specific operating region; and calculate the dq-axis current command values by the magnetic flux weakening control, in a condition in which the maximum value of amplitude of the fundamental wave components of the applied voltages is increased.
Claims 1-17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846